Citation Nr: 1541940	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  06-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the VA RO in Atlanta, Georgia.  The VA RO in St. Petersburg, Florida now has jurisdiction over this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2015, the Board again remanded the Veteran's claim.  The Board notes that when its remand orders are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

By way of history, the Board previously denied the Veteran's claim in May 2013.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's May 2013 decision pursuant to a March 2014 Joint Motion for Remand (Joint Motion).  The Joint Motion found that while the Board conceded that the Veteran had current diagnoses of bipolar disorder, depression, and adjustment disorder, the decision did not adequately address whether the Veteran's bipolar disorder was related to her service.  

Thus, in September 2014, the Board remanded the Veteran's claim in order to obtain an opinion regarding whether the Veteran's diagnosed psychiatric conditions, including adjustment disorder, depression, bipolar disorder, and alcohol abuse, were related to service.  

Upon the return of this case to the Board, the Board found that there had been insufficient compliance with its remand instructions.  The Board's April 2015 remand instructed the AOJ to schedule the Veteran for a psychiatric examination in order to determine whether it was at least as likely as not that the Veteran's acquired psychiatric disorders (other than PTSD) were related to active duty service.  The examiner was specifically asked to address whether the Veteran's diagnosed conditions of bipolar disorder, adjustment disorder, or depression were related to service.

The Veteran underwent a psychiatric examination in May 2015, at which time the examiner, in pertinent part, diagnosed the Veteran with anxiety disorder and cannabis abuse.  The examiner declined to offer an etiological opinion for this diagnosis, indicating that such an opinion could not be rendered without resort to speculation.  The examiner did not, however, give a sufficient reason for this statement.  An addendum opinion was rendered in June 2015, at which time the examiner stated that etiological opinions regarding bipolar disorder, adjustment disorder, and depression could not be rendered without resort to speculation.  The examiner stated that she did not "know which criteria and/or elements other mental health professionals took into account for given diagnoses."  This rationale is clearly insufficient because such "criteria and/or elements" are clearly discussed in the Veteran's mental health records, to include the results of previous VA examinations.

Thus the Board finds that there has been insufficient compliance with the terms of its April 2015 remand, and regrettably, it must again remand the Veteran's claim for an addendum psychiatric opinion addressing whether the Veteran's diagnosed disabilities of anxiety disorder, bipolar disorder, adjustment disorder, depression, alcohol abuse, and cannabis abuse are related to her active duty service.  Obtaining such an opinion is of primary importance particularly given the terms of the March 2014 Joint Motion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination with an examiner other than the examiner who conducted the May 2015 evaluation for the purpose of determining the etiology of any acquired psychiatric pathology other than PTSD.  The examiner should conduct a review of the claims file in addition to an objective examination.

For the purpose of this opinion, the examiner should assume that the Veteran, in addition to any additional diagnoses that the examiner renders, has manifested anxiety disorder, bipolar disorder, adjustment disorder, depression, alcohol abuse, and cannabis abuse during the period on appeal, even if the examiner cannot find that the Veteran currently has such diagnoses.  

For each of these diagnosed disabilities (again, even if the examiner cannot find that the Veteran currently suffers from such disability), offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder other than PTSD had causal origins in service.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




